Writ of habeas corpus in the nature of an application pursuant to CPL 170.70 to release the defendant in a criminal action entitled People v Fleischer, pending in the Criminal Court, Kings County, under indictment No. 32575/10.
Adjudged that the writ is dismissed as academic, without costs or disbursements.
This Court declines to review the petitioner’s arguments, which he concedes have been rendered academic by the plea of guilty entered by the detainee on whose behalf he commenced this proceeding. As such, the detainee is not entitled to be released from custody, and the courts are prohibited from rendering purely advisory opinions absent an exception to the mootness doctrine (see Matter of Town of Riverhead v Central Pine Barrens Joint Planning & Policy Commn., 71 AD3d 679 [2010]; Matter of Paraskevopoulos v Stavropoulos, 65 AD3d 1153 [2009]; Funderburke v New York State Dept. of Civ. Serv., 49 AD3d 809 [2008]). Mastro, J.P., Florio, Miller and Belen, JJ., concur.